Kupferman, J. P.,
dissents in part in a memorandum as follows: The issue is whether the petitioner, a well-known novelist and screenwriter, residing in New York City, was an independent contractor or an employee with respect to services rendered by him as a writer for the screen.
If an independent contractor, then he was subject to, during the six years under review, 1972 to 1977, the New York City unincorporated business tax.
The facts that the contracts under which the screenplays were written were short term and that he received substantial compensation are not, in my opinion, determinative. "It is the total situation that controls.” (Bartels v Birmingham, 332 US 126, 130.) His income was reported on W-2 forms issued by the producers, except in one instance, and, in all instances, the producers withheld income taxes and Social Security taxes, undoubtedly, pursuant to the Writers’ Guild basic agreement. If the totality be considered, petitioner was an employee.
The contracts provided for the services to be rendered under the control and direction of the producers. It is conceded that, with respect to his income from novels, the petitioner was, indeed, an independent contractor.
However, in my view, there is a determining factor and that *499is the filing by the petitioner in his Federal return, using schedule C, providing for "profit or loss from business or profession” and then deducting business expenses. Similarly, he utilized schedule SE to calculate Social Security self-employment tax. This was done for the years 1973 to 1977. In 1972, the screenplay income was reported under wages, and, therefore, would not be income under this approach.
Accordingly, I dissent in part and would exclude 1972 income.
A person outstanding in his or her field, as the petitioner is, who will seldom be corrected or dictated to, can, nonetheless, be an employee. The Justices of this court, who are substantially independent-minded, are still employees of the State of New York.